UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6819


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDUARDO MARTINEZ-BAUTISTA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00503-RLW-1)


Submitted:   November 17, 2010             Decided:    December 9, 2010


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eduardo Martinez-Bautista, Appellant Pro Se. Neil H. MacBride,
United States Attorney, Alexandria, Virginia; Norval George
Metcalf, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eduardo Martinez-Bautista appeals the district court’s

order   denying   his    motion       seeking    consent    for    a    stipulated

deportation     order.           We    have     reviewed     the       record   and

Martinez-Bautista’s        claims,     and      find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. United     States    v.    Martinez-Bautista,        No.    3:05-cr-00503-

RLW-1 (E.D. Va. May 13, 2010).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2